MEMORANDUM**
Jaskaran Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s independent credibility determination, including those aspects of the IJ’s decision the BIA expressly adopted, under a substantial evidence standard. See Singh v. INS, 292 F.3d 1017, 1020 (9th Cir.2002). We grant the petition and remand for further proceedings.
Substantial evidence does not support the adverse credibility findings, stemming from letters about Singh’s father’s mental condition and the political affiliations of some of his acquaintances, because such letters do not go to the heart of Singh’s asylum claim. See Singh v. Ashcroft, 301 F.3d 1109, 1111-1112 (9th Cir.2002). Additionally, the IJ relied on conjecture and speculation to determine there was no nexus between Singh’s activities, affiliations, and conversations, and his arrest; we cannot uphold an adverse credibility determination based on these grounds. See Singh, 292 F.3d at 1024.
Neither the BIA nor the IJ addressed whether Singh’s testimony, if credible, would be sufficient to establish eligibility for the relief he requests. We therefore remand to the BIA for proceedings consis*663tent with this memorandum. See INS v. Ventura, 537 U.S. 12, 123 S.Ct. 353, 356, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.